Exhibit 10.3
EXECUTION VERSION
GUARANTY EXTENSION AGREEMENT
     This Guaranty Extension Agreement (this “Agreement”) is made and entered
into as of the 24th day of August, 2009 by and between Lighting Science Group
Corporation, a Delaware corporation (the "Borrower”), and Pegasus Partners IV,
L.P., a Delaware limited partnership (the “Guarantor”).
     WHEREAS, the Borrower and Bank of Montreal (the “Bank”) have entered into
that certain Bank of Montreal Loan Authorization Agreement dated as of July 25,
2008, as amended by that certain First Amendment to Bank of Montreal Loan
Authorization Agreement dated as of July 24, 2009 (the Bank of Montreal Loan
Authorization Agreement, as so amended, the “Loan Agreement”), whereby the Bank
has agreed to provide up to $20,000,000 of loans and other financial
accommodations (the “Loans”) to the Borrower through August 24, 2009.
     WHEREAS, the Guarantor has guaranteed the Loans pursuant to that certain
Guaranty dated as of July 25, 2008 (as amended and as the same may be amended
from time to time, the “Guaranty”).
     WHEREAS, the Borrower desires to extend the maturity date of the Loans to
August 24, 2010 (the "Maturity Date”) by entering into the Second Amendment to
Bank of Montreal Loan Authorization Agreement (the “Loan Extension”) dated as of
August 24, 2009 (the “Extension Date”), and has requested that the Guarantor
execute an Acknowledgement and Consent (the “Guarantor Consent”) consenting to
the Loan Extension and confirming that the Guaranty remains in full force and
effect through the Maturity Date.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound, hereby agree as follows:
     Section 1. Consent and Guaranty Extension. The Guarantor hereby agrees to
execute the Guarantor Consent and guarantee the Loans through, but not after,
the Maturity Date.
     Section 2. Fee. In order to induce the Guarantor to enter into the
Guarantor Consent, except as otherwise provided in Section 2(d), the Borrower
agrees to pay the Guarantor a fee (the “Fee”), such Fee to be calculated and
paid in accordance with this Section 2.
          (a) The Fee shall be paid by the Borrower upon the earliest to occur
of (i) the Maturity Date, (ii) the date of termination of the Loan Agreement or
the Guaranty and (iii) a Change of Control (defined below) (the “Fee Payment
Date”).
          (b) Maturity Date or Early Termination. If the Fee Payment Date is the
Maturity Date or date of termination of the Loan Agreement or the Guaranty, the
Fee payable pursuant to this Agreement shall be an amount equal to the product
obtained by multiplying (i) the Average Daily Loan Balance (as defined herein),
by (ii) the product of (A) fifteen percent (15%) multiplied by (B) the Usage
Percentage (as defined herein) (such Fee being the “Average Daily Balance Fee”).

 



--------------------------------------------------------------------------------



 



          (c) Change of Control. If the Fee Payment Date is the date of a Change
of Control, the Fee payable pursuant to this Agreement shall be equal to the
greater of (i) the Average Daily Balance Fee and (ii) an amount equal to the
product obtained by multiplying (A) 1.0% of the total transaction consideration
(including, without limitation, consideration in the form of the assumption or
discharge of indebtedness) received by the Borrower upon the Change of Control,
by (B) the Usage Percentage.
          (d) Termination Within 60 Days. Notwithstanding the foregoing, if the
Guaranty is terminated on or before the 60th day after the Extension Date, no
Fee is due pursuant to this Agreement.
          (e) Additional Definitions. For purposes of this Agreement the
following terms will have the indicated meanings:
     (i) “Average Daily Loan Balance” shall be an amount equal to the average
unpaid principal balance under the Note (as defined in the Loan Agreement and
determined in accordance with the Bank’s record keeping obligations pursuant to
the Loan Agreement), from the Extension Date to the Fee Payment Date, calculated
as of the Fee Payment Date.
     (ii) “Usage Percentage” shall mean the quotient obtained by dividing the
number of days in the Measurement Period by 365.
     (iii) “Measurement Period” shall be the period beginning on the Extension
Date and ending on the applicable Fee Payment Date.
     (iv) “Change of Control” shall mean the occurrence of any of the following:
     (A) the sale, conveyance or disposition of all or substantially all of the
assets of the Borrower (other than pursuant to a joint venture arrangement or
other transaction in which the Borrower, directly or indirectly, receives at
least fifty percent (50%) of the voting equity in another entity or a general
partnership);
     (B) the effectuation of a transaction or series of related transactions in
which more than fifty percent (50%) of the voting power of the Borrower is
disposed of (other than (i) as a direct result of normal, uncoordinated trading
activities in the common stock of the Borrower generally or (ii) solely as a
result of the disposition by a stockholder of the Borrower to an Affiliate of
such stockholder);
     (C) the consolidation, merger or other business combination of the Borrower
with or into any other entity, immediately following which the prior
stockholders of the

2



--------------------------------------------------------------------------------



 



Borrower fail to own, directly or indirectly, at least fifty percent (50%) of
the voting equity of the surviving entity;
     (D) a transaction or series of transactions in which any person or “group”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934) acquires more than fifty percent (50%) of the voting equity of the
Borrower (other than the acquisition by a person or “group” that is an Affiliate
of or Affiliated with a person or “group” that immediately prior to such
acquisition, beneficially owned fifty percent (50%) or more of the voting equity
of the Borrower);
     (E) the replacement of a majority of the board of directors of the Borrower
with individuals who were not nominated or elected by at least a majority of the
directors at the time of such replacement; or
     (F) a transaction or series of transactions that constitutes or results in
a “going private transaction” (as defined in Section 13(e) of the Securities
Exchange Act of 1934 and the regulations of the Securities and Exchange
Commission issued thereunder).
     (v) “Affiliate” of, or a person “Affiliated” with, a specified person, is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified.
     Section 3. Reimbursement Obligation. The Borrower agrees to reimburse the
Guarantor for all payments made by Guarantor on the Guarantied Obligations (as
defined in the Guaranty), pursuant to the terms of the Guaranty (collectively,
the “Reimbursement Payments”). Each Reimbursement Payment shall be payable
within two (2) business days after the Guarantor notifies the Borrower in
writing of a payment by the Guarantor on a Guarantied Obligation and the amount
of such payment.
     Section 4. Overdue Amounts. If a Fee or Reimbursement Payment is not paid
when due, it shall bear interest at the lesser of (a) a per annum rate of
interest equal to the prime rate announced by The Wall Street Journal plus two
percent (2%) and (b) the maximum rate allowed by law.
     Section 5. Termination of Guaranty. Upon the payment of the Fee, if the
Guaranty has not already been terminated, the parties shall promptly terminate
the Guaranty in accordance with the terms thereof.
     Section 6. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

3



--------------------------------------------------------------------------------



 



     Section 7. Miscellaneous.
          (a) This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original and all of which taken together shall be
deemed to be one and the same Agreement. Delivery of this Agreement may be
effected by facsimile transmission or electronic mail in portable document
format.
          (b) Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
          (c) No party to this Agreement may assign this Agreement or any or all
of its rights or obligations hereunder without first obtaining the written
consent of all other parties hereto.
          (d) This Agreement cannot be modified or amended except by a written
agreement executed by all parties hereto.
[Signatures Page to Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the date first written above.

            BORROWER:

LIGHTING SCIENCE GROUP CORPORATION
      By:   /s/ Kathryn L. Reynolds         Name:   Kathryn L. Reynolds       
Title:   Chief Financial Officer        GUARANTOR:

PEGASUS PARTNERS IV, L.P.
By: Pegasus Investors IV, L.P., its general partner
By: Pegasus Investors IV GP, L.L.C., its general partner
      By:   /s/ Steven Wacaster         Name:   Steven Wacaster        Title:  
Vice President     

[Signature page to Guaranty Extension Agreement]

